Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2021

                                       No. 04-21-00203-CR

                              EX PARTE ARMANDO RAMOS,
                                       Appellant

                  From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6442-W1
                        The Honorable Velia J. Meza, Judge Presiding

                                         ORDER

       On August 24, 2021, we abated this cause to the trial court to conduct a hearing at which
appellant, appellant’s attorney, and State’s counsel shall be present to determine: (1) whether
appellant desires to prosecute his appeal; (2) whether appellant wishes to discharge his appointed
attorney and proceed with his appeal pro se; (3) whether the waiver of assistance of counsel is
made voluntarily, knowingly and intelligently; (4) whether appellant’s decision to proceed pro se
is in the best interest of appellant and of the State, and in the furtherance of the proper
administration of justice; and (5) whether appellant is fully aware of the dangers and
disadvantages of self-representation. We ordered the trial court to have a court reporter prepare a
reporter’s record of the hearing. We ordered the reporter’s record, and a supplemental clerk’s
record containing the trial court’s findings, to be filed with the Clerk of this Court no later than
September 23, 2021.

     On September 22, 2021, the trial court requested an extension of the deadline to
November 1, 2021. The requested extension is GRANTED.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court